Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered November 4, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Feuerstein, J.P., McGinity, Luciano and Schmidt, JJ., concur.